United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604
                                December 7, 2012




By the Court:

Nos. 11-3822 & 11-3824                                 Appeals from the United
                                                       States District Court for
UNITED STATES OF AMERICA,                              the Western District of
      Plaintiff-Appellee,                              Wisconsin.

                    v.                                 No. 11-cr-12-bbc
                                                       Barbara B. Crabb, Judge.
LACEY PHILLIPS and ERIN HALL,
      Defendants-Appellants.




                                     Order

     The petition for rehearing en banc is granted. The panel’s opinion and
judgment are vacated. A date for oral argument will be set by separate order.